TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-98-00603-CR







John Henry Stephens, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW OF COMAL COUNTY


NO. 98CR-094, HONORABLE FRED R. CLARK, JUDGE PRESIDING







PER CURIAM

On October 28, 1998, the Court received a docketing statement indicating that
notice of appeal was given following appellant's September 2, 1998, conviction for resisting
arrest.  The Clerk docketed the appeal and asked counsel for a copy of the notice of appeal.  On
December 2, counsel advised the Clerk that there was no written notice of appeal on file.

To perfect an appeal, notice must be given in writing and filed with the trial court
clerk.  Tex. R. App. P. 25.2(b)(1).  Without a timely filed notice of appeal, this Court is without
jurisdiction.  Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).

The appeal is dismissed.



Before Chief Justice Aboussie, Justices Powers and Kidd

Dismissed for Want of Jurisdiction

Filed:   December 10, 1998

Do Not Publish